             Case 8:16-bk-05464-RCT      Doc 34    Filed 08/08/19    Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

In re:

CHRISTOPHER RODRIGUEZ                             BANKRUPTCY
and LATISHA E. RODRIGUEZ,                         CASE NO.: 8:16-bk-05464-RCT


         Debtors.                                 CHAPTER 7

________________________/




   PROOF OF SERVICE OF ORDER GRANTING MOTION OF LARRY S. HYMAN,
   AS CHAPTER 7 TRUSTEE OF THE ESTATE OF CHRISTOPHER RODRIGUEZ
    AND LATISHA E. RODRIGUEZ, FOR ORDER APPROVING COMPROMISE
   AND SETTLEMENT OF CONTROVERSY AS TO CHRISTOPHER RODRIGUEZ
        AND LATISHA E. RODRIGUEZ REGARDING GREAT AMERICAN
     INSURANCE COMPANY, ADVERSARY PROCEEDING 8:17-ap-00063-RCT

         I HEREBY CERTIFY that on August 8, 2019, a true and correct copy of the attached
Order Granting Motion of Larry S. Hyman, as chapter 7 trustee of the estate of Christopher
Rodriguez and Latisha E. Rodriguez, for Order Approving Compromise and Settlement of
Controversy as to Christopher Rodriguez and Latisha E. Rodriguez Regarding Great American
Insurance Company, Adversary Proceeding 8:17-ap-00063-RCT (Doc. No. 33) was served to:
         U.S. Trustee, 501 E. Polk St., Ste. 1200, Tampa, FL 33602; Larry S. Hyman, PO Box
18625, Tampa, FL 33679; Walter F. Benenati, Esq., Walter F Benenati, Credit Attorney PA, 2702
E Robinson Street, Orlando, FL 32803, via CM/ECF email service.
           Case 8:16-bk-05464-RCT       Doc 34    Filed 08/08/19    Page 2 of 2



       Christopher Rodriguez and Latisha E. Rodriguez, 8949 Sheppard Drive, Lake Wales, FL
33859; Great American Insurance Company, an Ohio corporation, c/o Ruel William Smith, Esq.,
Hinshaw & Culbertson LLP, 100 S Ashley Dr Ste 500, Tampa, FL 33602, via US mail.


August 8, 2019
                                          Respectfully Submitted,

                                          LASH WILCOX & GRACE PL
                                          4950 W. Kennedy Blvd., Suite 320
                                          Tampa, FL 33609
                                          Phone: (813) 289.3200
                                          Facsimile: (813) 289.3250
                                          Counsel for Plaintiff


                                          _/s/_Thomas A. Lash__________________
                                          THOMAS A. LASH, ESQ.
                                          Florida Bar No. 849944
                                          email: tlash@lashandwilcox.com
                                          Attorney for Plaintiff
